            Case 1:19-cv-02396-ELH Document 2-1 Filed 08/20/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Baltimore Division)

MITSUKO MAEDA                               *
3-8-16 Hatahara-Dori
Nada-Ku, Kobe                               *
Hyogo
657-0822                                    *
Japan
                                            *
                Petitioner,
                                            *       Civil No.: 1:19-cv-02396-BPG
v.
                                            *
TOMMY KWOKWING WONG
612 Cedarday Drive                          *
Bel Air, Maryland 21015
                                            *
                Respondent.
                                            *

*      *        *      *      *     *    *   *    *                *      *       *      *
                                   SHOW CAUSE ORDER

The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C. § 9001 et seq.

       Before the Court is the Verified Petition for Return of Children to Japan and Request for

Issuance of Show Cause Order (the “Petition for Return”). This Order addresses only the

Petitioner’s request for the issuance of a Show Cause Order, and makes no determination as to

the merits of the Petition for Return. Upon considering the Petition for Return, the Convention,

and ICARA, it is this ________ day of ___________________, 2019:

       1.       ORDERED, that the Petitioner, Mitsuko Maeda (the “Petitioner”), and the

Respondent, Tommy Kwokwing Wong (the “Respondent”), are prohibited from removing the

children, T.M., born in 2009, and H.M., born in 2011 (the “children”), or causing the children to




                                                1
             Case 1:19-cv-02396-ELH Document 2-1 Filed 08/20/19 Page 2 of 3



be removed from the jurisdiction of this Court, pending final disposition of the above-referenced

Petition for Return; and it is further

        2.       ORDERED, that the Respondent shall appear, with the children, before this

Court on the ________ day of ___________________, 2019, at _______________ a.m./p.m. in

Courtroom ______ of the United States District Court for the District of Maryland, located at

101 W. Lombard Street, Baltimore, Maryland 21201. The initial appearance shall be considered

an initial show cause hearing and scheduling hearing, so that the Court can confirm that the

children are physically located within the jurisdiction of this Court, and so that a date may be set

for an expedited evidentiary hearing on the merits of the Petition for Return. The Respondent

may appear with or without counsel; and it is further

        3.       ORDERED, that if the Respondent either fails to appear on the ______ day of

___________________, 2019 at ________ a.m./p.m. with the children, or removes the children

or causes the children to be removed from the jurisdiction of this Court, the Court may issue a

warrant for the arrest of the Respondent and appearance for a contempt hearing; and it is further

        4.       ORDERED, that a copy of this Order, and a copy of the Petition for Return,

together with all attachments and all other filings, shall be served upon the Respondent on or

before the _________ day of _____________________, 2019, by the United States Marshal; and

it is further

        5.       ORDERED, that at the Show Cause Hearing, the Respondent shall surrender any

passports and other travel documents for the children in his possession, custody, or control and

shall surrender any passports and other travel documents for the Respondent to this Court for

safekeeping by the Clerk of Court; and it is further




                                                 2
            Case 1:19-cv-02396-ELH Document 2-1 Filed 08/20/19 Page 3 of 3



       6.       ORDERED, that the Petitioner is not required to appear at the initial show cause

hearing and scheduling hearing, as long as the Petitioner’s counsel appears on her behalf and has

full authority from the Petitioner to schedule the expedited evidentiary hearing and all related

deadlines.

                       DATED this ______ day of _______________, 2019.

                                             ________________________________
                                             United States District Judge
                                             United States District Court
                                               for the District of Maryland




                                                3
